Title: From John Adams to William Tudor, Jr., 28 August 1818
From: Adams, John
To: Tudor, William, Jr.



Dear Sir
Quincy August 28th 1818

your kind Letter of July 4th. ought to have been answered sooner. my apology would be long and tedious.—
I highly applaud your design of Writing the Life of Mr Otis, a man whom none who ever knew him, can ever forget.—
In what I have written of Mr Otis, I have not written to Sagadahock and the Provence of Maine; to Martha’s Vineyard and Nantucked; to Hampshire and Birkshire; to Barnstable Plymouth or Taunton; or to Worcester Middlesex or Essex, for information. If I had I might have received answers that nothing was remembered but the Admiration and Astonishments of my Correspondents.—
But I have appealed to printed writings published by himself; to Acts of Parliament and printed Authorities produced and quoted by himself; with very little from my own memory. This last will be believed by my Friends and those who know me. The name of Otis is no more to me than that of Chandler of Leonard, Stoddard Pynchion or Dwight, Endicott Winslow or Winthrop or Saltanstall or Johnson.
you may make what use you please of my Letters to your Father, Subject only however to his discretion.—
I am with much Esteem your / Friend and Servant
John Adams